        8:21-cv-00885-TLW    Date Filed 09/21/21      Entry Number 40    Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                         ANDERSON / GREENWOOD DIVISION

    Beth Ann Goldfarb,                            Case No. 8:21-cv-00885-TLW-JDA

                PLAINTIFF

          v.
                                                                 Order
    Kilolo Kijakazi, Acting Commissioner of
    Social Security Administration,

                DEFENDANT



         This social security matter is before the Court for review of the Report and

Recommendation (Report) filed by the magistrate judge to whom this case was

assigned. In the Report, the magistrate judge recommends that the Court transfer

this case to the Middle District of Florida because Plaintiff now resides within that

district.1 ECF No. 33 at 3. Neither party filed objections to the Report. This matter is

now ripe for decision.

         The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in the Report. 28 U.S.C. § 636.

However, in the absence of objections by either party, the Court is not required to

give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d




1At the time the Report was filed, she resided in West Melbourne, Florida. ECF No.
10 at 3. Since then, she has changed her address to Melbourne, Florida, which is also
within the Middle District of Florida. ECF No. 38.


                                              1
     8:21-cv-00885-TLW        Date Filed 09/21/21   Entry Number 40    Page 2 of 2




198, 200 (4th Cir. 1983). In such a case, “a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note).

      The Court has carefully reviewed the Report. Based on the analysis set forth

in the Report and having found no clear error on the face of the record, the Report is

ACCEPTED. The Clerk of Court is directed to take the appropriate steps to transfer

this case to the Middle District of Florida, Orlando Division.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

September 21, 2021
Columbia, South Carolina




                                            2
